TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00467-CR


Michael Wade Parrett, Appellant

v.


The State of Texas, Appellee







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 02-131-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

In September 2002, appellant Michael Wade Parrett pleaded guilty to controlled
substance fraud and was placed on deferred adjudication supervision for five years.  See Tex. Health
& Safety Code Ann. § 481.129 (West 2003).  In July 2006, after appellant pleaded true to one of
several violations of supervision alleged by the State, the court adjudged appellant guilty and
sentenced him to ten years' imprisonment.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex.Crim. App. 1969).  Appellant received a copy of counsel's brief and was advised of his right
to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The judgment of conviction is affirmed.


				___________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Henson
Affirmed
Filed:   March 30, 2007
Do Not Publish